Citation Nr: 0633642	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO granted service connection 
for both bilateral hearing loss and PTSD in a March 2003 
decision.  In a March 2004 rating decision, the RO increased 
the 30 percent evaluation for PTSD to 50 percent disabling.  
The veteran filed a Notice of Disagreement and Substantive 
Appeal to both rating decisions and both appeals were merged 
in November 2005.

The consolidated appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, if further action is required.


REMAND

The Board finds that additional development is warranted as 
the veteran and his service representative did not waive 
initial RO review of new evidence they submitted to the RO.  
In addition, if the benefits on appeal are still denied when 
the RO issues a supplemental statement of the case (SSOC), 
then the veteran should be scheduled for the type of hearing 
he desires.

In his February 2004 Substantive Appeal (VA Form 9) regarding 
his hearing loss issue, the veteran indicated he wished to 
appear before a Travel Board Hearing held at the RO.  In a 
subsequent signed statement in June 2004, the veteran 
withdrew his request for a Travel Board Hearing and instead 
asked for a Board hearing by means of a video conference.  
See 38 C.F.R. § 20.705 (2005) (noting where Board hearings 
may be conducted).

In a signed statement devoted to his PTSD issue and in 
another document, both dated in July 2005, the veteran 
appeared to request a hearing before a Decision Review 
Officer (DRO) at the RO before he appeared at a Board 
hearing.  The local office of his service representative 
endorsed that approach in a November 2005 filing in which it 
also requested the RO review newly-submitted evidence, order 
a new VA examination on the veteran's PTSD issue and, if 
benefits were denied, issue a SSOC before an appeal to the 
Board.

In the interim, in late October 2005 the veteran withdrew his 
request for a Board hearing at the RO, on a form supplied by 
the RO, but changed his mind several days later in a 
handwritten signed statement.  In that document, the veteran 
said he now realized his decision to decline a person to 
person hearing was a mistake.  He asked for another person to 
person hearing to be scheduled as soon as possible.

There is no indication in the claims file that the RO ever 
scheduled a DRO hearing, or rescheduled a Board hearing after 
the veteran changed his mind before the scheduled Travel 
Board hearing, or readjudicated the veteran's claims after it 
received recent evidence in the file, or notified the veteran 
when his claims file was sent to the Board's office in 
Washington, D.C.

The national office of the veteran's service representative 
has now briefed the case, but did not indicate if or when the 
veteran had withdrawn his request for a hearing.  See 
38 C.F.R. § 20.704(e) (2005).

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the veteran's claims 
without affording him an opportunity for a personal hearing, 
a remand is required for the scheduling of a hearing, if the 
veteran so desires.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. §§ 20.700(a), 20.704(2005).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) requires the VA 
to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then the RO should consider any new 
evidence submitted since the January 2004 
statement of the case (SOC) for an initial 
compensable rating for bilateral hearing 
loss and the July 2005 SOC for an 
increased rating for PTSD and readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claims, and 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal since 
the January 2004 SOC for hearing loss and 
the July 2005 SOC for PTSD.  An 
appropriate period of time should be 
allowed for response.

3.  Thereafter, if benefits are still 
denied in the SSOC, the RO should take 
appropriate steps to schedule the veteran 
for the type of hearing he prefers in 
which to testify, either before a Member 
of the Board, or a DRO.  Appropriate 
notification of the hearing should be 
given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the claims folder.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The purpose of this remand is to afford 
the veteran due process of law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



